     Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 1 of 20
                           PUBLIC VERSION


               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §
BRAZOS LICENSING AND              §
DEVELOPMENT,                      §
          Plaintiff,              §
                                  §    CIVIL ACTION 6:20-cv-00454-ADA
v.                                §
                                  §
MICROSOFT CORPORATION,            §
         Defendant.               §
                                  §

               PLAINTIFF’S FIRST AMENDED COMPLAINT
                    FOR PATENT INFRINGEMENT
         Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 2 of 20
                                         PUBLIC VERSION


        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                    NATURE OF THE ACTION

        1.      This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                           THE PARTIES

        2.      Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Suite 6, Waco, Texas 76701.

        3.      On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.

        4.      On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.      On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE

        6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

        7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).




                                                    1
         Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 3 of 20
                                         PUBLIC VERSION


        8.      This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.     This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).

        11.     On information and belief, Microsoft maintains a variety of regular and established

business locations in the judicial district, including its Corporate Sales Office Locations, Retail

Store Locations, and Datacenter Locations.

        12.     On information and belief, Microsoft operates multiple corporate sales offices in

the judicial district, and these offices constitute regular and established places of business.

        13.     On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

        14.     On information and belief, Microsoft has an established place of business in this

judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake Boulevard,



                                                    2
            Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 4 of 20
                                          PUBLIC VERSION


Suite 225, Austin, TX, USA 78759 and “Microsoft Retail Store: The Domain” located at 3309

Esperanza Crossing, Suite 104 Austin, TX 78758.




                 https://www.microsoft.com/en-us/about/officelocator?Location=78759

           15.      On information and belief, Microsoft’s “Corporate Sales Office: Austin” and

“Microsoft Retail Store: The Domain” locations were respectively assessed by the Travis County

Appraisal District in 2019 to have market values of over $2.3 million dollars and $2.7 million

dollars.




           http://propaccess.traviscad.org/clientdb/SearchResults.aspx

           16.      On information and belief, Microsoft has another established place of business in

this judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park II,

401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258.




                                                    3
          Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 5 of 20
                                         PUBLIC VERSION




        Source: Google Maps

        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,366,160

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.




                                                   4
         Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 6 of 20
                                       PUBLIC VERSION


       21.     Brazos incorporates by reference its Preliminary Infringement Contentions and any

amendments thereto. The Preliminary Infringement Contentions served on Microsoft on

September 11, 2020 are attached as Exhibit B 1 to this Complaint.

       22.     On April 29, 2008, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,366,160 (“the ’160 Patent”), entitled “Method of Determining Service

Trends.” A true and correct copy of the ’160 Patent is attached as Exhibit A to this Complaint.

       23.     Brazos is the owner of all rights, title, and interest in and to the ’160 Patent,

including the right to assert all causes of action arising under the ’160 Patent and the right to any

remedies for the infringement of the ’160 Patent.

       24.     On March 17, 2021, the Court entered a Markman Order (“Markman Order”) in

this case, addressing claim construction for a number of terms of the ’160 Patent. See Dkt. 62.

       25.     The Court’s Markman Order construed “network parameter” as follows: “[p]lain-

and-ordinary meaning wherein the plain-and-ordinary meaning includes, but is not limited to,

parameters such as ‘packet losses; time-delays between packets; jitter or stability; bandwidth;

bandwidth stability; and the directionality of the communication.’” Id. at 4.

       26.     Under the Court’s Markman Order, the “network parameter” term recited in certain

claims of the ’160 Patent encompasses at least “bandwidth” (among other non-exhaustive

examples the Court identified).

       27.     In its Markman Order, the Court recognized Microsoft sought to construe “selecting

two or more parameters of a network” and “measuring and/or calculating at two or more times

values of the network parameters” to mean “selecting two or more different types of parameters



1
 Exhibit B is a true and correct copy of WSOU’s Preliminary Infringement Contentions served on
September 11, 2020 but does not include the voluminous exhibits to the Preliminary Infringement
Contentions.
                                                 5
         Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 7 of 20
                                      PUBLIC VERSION


of a network / measuring and/or calculating at two or more times values of the two or more

different types of network.”

       28.     In its Markman Order, the Court rejected Microsoft’s proposed constructions set

forth in the preceding paragraph, including Microsoft’s interpretation that “two or more” means

“two or more different types.”

       29.     In its Markman Order, the Court recognized Microsoft sought to construe “service

indicator” to mean “an indicator of the quality of a network service distinct from the network

parameters.”

       30.     In its Markman Order, the Court rejected Microsoft’s interpretation that “service

indictor” must be “distinct from the network parameters.”

       31.     Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

Microsoft’s Azure Monitor(s) (collectively, the “Accused Products”).

       32.     Microsoft’s Azure Monitor monitors network resources with tools for various

network services. Azure Monitor determines the service trend of the performance metrics and

generates alerts when a metric crosses the threshold.

       33.     Azure Monitor helps in analyzing network resources. Azure Monitor collects data

from multiple sources like CRM and, Office Apps into a common data platform where it can be

analyzed for trends and anomalies.




                                                6
         Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 8 of 20
                                       PUBLIC VERSION




https://opdhsblobprod01.blob.core.windows.net/contents/4a6d75bb3af747de838e6ccc97c5d97
8/03a9959eadb93d2c2131be1f3b2ea464?sv=2015-04-
05&sr=b&sig=EV%2B2JDmkvfnTTZdyWVb4IyvBaP24ZtM2CUTBrBtINe4%3D&st=2020-
01-27T08%3A49%3A56Z&se=2020-01-28T08%3A59%3A56Z&sp=r (“Azure Network
Monitor”), Page 30.



       34.     The below figure shows the Microsoft Azure Monitor Architecture. Azure Monitor

provides insights about data, visualizes information, and generates alerts.




  Azure Network Monitor, Page 20.

       35.     Azure Monitor for Networks is a service of Azure Monitor. Azure Monitor for

network provides a visualization of health and metrics for all deployed resources.




                                                 7
         Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 9 of 20
                                       PUBLIC VERSION




Azure Network Monitor, Page 1800.

       36.     Metrics are values that describe aspects of a system. Metrics are collected at

regular intervals and can be aggregated using a variety of algorithms to determine the service

indicator trends.




    Azure Network Monitor, Page 197.

       37.     The Smart Metric Pattern Recognition feature of Azure Monitor determines the

trend in the metric. Pattern Recognition uses ML technology to automatically detect metric

patterns and adapt to metric changes over time. Pattern Recognition provides the trends and alerts

based on deviations of the metric from the pattern and helps prevent noisy or wide thresholds.




    Azure Network Monitor, Page 2253.

       38.     Azure Monitor has a Network Performance Monitor. The Network Performance

Monitor has different types of categories. One of the categories is a service connectivity monitor.

       39.     The Service connectivity Monitor in Network Performance Monitoring determines

the connectivity to applications and network services which include, for example, Office 365 and

                                                 8
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 10 of 20
                                        PUBLIC VERSION


Dynamic CRM. The service connectivity monitor also determines the response time and network

latency (i.e. network parameters) during connection to the endpoint in a network.




Azure Network Monitor, Page 1844.

       40.     The Network performance monitor selects two or more parameters of a network

representative of a network service and variable in time. Non-exhaustive examples of such

network parameters include bandwidth, loss, latency, request time (e.g., associated with the

required processing time within Azure Storage in reading a request), response time (e.g., associated

with the required time within Azure Storage to send a response), and acknowledgement time (e.g.,

associated with the required time to receive acknowledgement of a response).

       41.     Certain network parameters may be used, for example, for predicting trends or

generating alerts in case of this system.




Azure Network Monitor, Page 1834.

       42.     In the Accused Products, certain network parameters are measured and/or

calculated.




                                                 9
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 11 of 20
                                        PUBLIC VERSION


       43.     The Network performance Monitor collects certain network parameter information.

Data collection happens at regular intervals.




Azure Network Monitor, Page 1833.

       44.     The Network Performance Monitor monitors resources through Key Performance

indictor (KPIs). KPIs are key health/performance metrics. KPIs are among example features that

at least satisfy the “service indicator” term, as recited in claims of the ’160 patent.




 Azure Network Monitor, Page 184.

       45.     To look at performance metrics, one can click on any of the graphs in the metrics

explorer in the Azure Portal. Azure Portal helps to chart the values of multiple metrics over time.




                                                  10
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 12 of 20
                                        PUBLIC VERSION




Azure Network Monitor, Page 214.

       46.     Certain Microsoft documentation broadly uses the word “metrics” in referring to

numerous distinct features of the Accused Products. As presently understood, certain metrics

may satisfy at least the “service indicator” term, as recited in claims of the ’160 patent.

       47.     Metrics may have values that describe aspects of a system. Metrics can be

collected at regular intervals (e.g., at two or more times) and can be aggregated using a variety of

algorithms.




Azure Network Monitor, Page 197.

       48.     Certain metrics may be determined as the function of measured and/or calculated

values of two or more network parameters. As an example, the metric SuccessE2E Latency is

determined as a function of the values of two or more network parameters (e.g., latency,

bandwidth, request time, response time, acknowledge time, etc.). As another example, the metric

“Average Bandwidth” may be determined as a function of at least multiple “Bandwidth” values.


                                                 11
       Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 13 of 20
                                    PUBLIC VERSION




        Azure Network Monitor, Page 2794.




Azure Network Monitor, Page 2868.

      49.    Certain Microsoft documentation refers to “multi-dimensional” metrics.   For

example, certain online documentation explains that “[s]ome metrics may have multiple

dimensions as described in Multi-dimensional metrics. Custom metrics can have up to 10

dimensions.” Azure Monitor Metrics Overview, available at https://docs.microsoft.com/en-

us/azure/azure-monitor/platform/data-platform-metrics (“Metrics Overview”).   The Metrics


                                            12
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 14 of 20
                                         PUBLIC VERSION


Overview further explains that a “non-dimensional metric can only answer a basic question, like

‘what was my network throughput at a given time?’” Id. The Metrics Overview provides an

example of a multi-dimensional metric (“Network Throughout + two dimensions (‘IP’ and

‘Direction’),” explaining that this metric can answer questions such as “what was the network

throughput for each IP address?”, and “how much data was sent versus received?” Id. The Metrics

Overview goes on to explain: “Multi-dimensional metrics carry additional analytical and

diagnostic value compared to non-dimensional metrics.” Id. Upon information and belief,

Dimension “IP” and Dimension “Direction” are examples of “two or more network parameters”

whose values are used in determining a corresponding “service indicator” metric, as recited in

claims of the ’160 patent.

       50.     Upon information and belief, the metric                                           is

determined, at least in part, as a function of the respective values of at least the following

parameters: (1)                                       (2)                                 (3) and

                        As presently understood,                                 satisfies “service

indicator” and (1)                                     , (2)                                   and

(3)                          collectively satisfy “two or more network parameters,” as those terms

are recited in claims of the ’160 patent.

       51.     Upon information and belief,                                 may itself be used in

determining one or more other metrics (e.g., SuccessE2E Latency).

       52.     Upon information and belief, the metric                                           is

determined, at least in part, as a function of the respective values of at least the following

parameters: (1)                        (2)                     and (3)                          As

presently understood,                                          satisfies “service indicator” and



                                                 13
          Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 15 of 20
                                         PUBLIC VERSION


(1)                       (2)                   , and (3)                           collectively satisfy

“two or more network parameters,” as those terms are recited in claims of the ’160 patent.

          53.     Upon information and belief, the metric “SuccessServerLatency” is determined, at

least in part, as a function of the respective values of at least the following parameters:

(1)                                              and (2)                                        .    As

presently       understood,     “SuccessServerLatency”       satisfies   “service    indicator”     and

(1)                                                    and      (2)

collectively satisfy “two or more network parameters,” as those terms are recited in claims of the

’160 patent.

          54.     Azure Monitor determines a trend of a metric (including, for example, those metrics

which satisfy the “service indicator” claim term). The trend of a metric is a function of metric

values.




Azure Network Monitor, Page 1835.

          55.     The trends of example metrics like Bandwidth and Latency are shown below.




Azure Network Monitor, Page 1854.




                                                  14
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 16 of 20
                                       PUBLIC VERSION




                  Azure Network Monitor, Page 1854.

       56.     Azure Monitor proactively provides notifications about critical conditions and

potentially attempts to take corrective actions. The Alerts are based on real-time values.




     Azure Network Monitor, Page 24.

       57.     The real-time alerts are predicted and calculated using Smart Metric Pattern

Recognition. Smart Metric Pattern Recognition is Azure Monitor’s Machine learning technology,

which automatically detects metric patterns and adapts to metric changes over time. Alerts are

based on deviations from a pattern. The algorithm is designed to prevent noisy or wide thresholds

that don’t have an expected pattern.




                                                15
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 17 of 20
                                        PUBLIC VERSION




         Azure Network Monitor, Page 1854.

       58.     An Alarm is triggered when deviation from these thresholds indicates an anomaly

in the metric behavior (i.e. trend of the indicator crosses the defined threshold).




                      Azure Network Monitor, Page 2257.

       59.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’160 Patent is found in the Accused Products.

       60.     Microsoft has and continues to directly infringe at least one claim of the ’160

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       61.     Microsoft has received notice and actual or constructive knowledge of the ’160

Patent since at least the date of service of the original Complaint.

       62.     Since at least the date of service of the original Complaint, through its actions,

Microsoft has actively induced product makers, distributors, retailers, and/or end users of the



                                                  16
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 18 of 20
                                       PUBLIC VERSION


Accused Products to infringe the ’160 Patent throughout the United States, including within this

judicial district, by, among other things, advertising and promoting the use of the Accused Products

in various websites, including providing and disseminating product descriptions, operating

manuals, and other instructions on how to implement and configure the Accused Products.

Examples of such advertising, promoting, and/or instructing include the documents at:

       x       https://opdhsblobprod01.blob.core.windows.net/contents/4a6d75bb3af747de838e
               6ccc97c5d978/03a9959eadb93d2c2131be1f3b2ea464?sv=2015-04-
               05&sr=b&sig=EV%2B2JDmkvfnTTZdyWVb4IyvBaP24ZtM2CUTBrBtINe4%3
               D&st=2020-01-27T08%3A49%3A56Z&se=2020-01-
               28T08%3A59%3A56Z&sp=r

       63.     Since at least the date of service of the original Complaint, through its actions,

Microsoft has contributed to the infringement of the ’160 Patent by having others sell, offer for

sale, or use the Accused Products throughout the United States, including within this judicial

district, with knowledge that the Accused Products infringe the ’160 Patent. The Accused Products

are especially made or adapted for infringing the ’160 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’160 Patent.

                                         JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Microsoft infringes one or more claims of the ’160 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ’160 Patent;



                                                 17
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 19 of 20
                                       PUBLIC VERSION


       (C)     Enter judgment that Microsoft has contributed to and continues to contribute to the

infringement of one or more claims of the ’160 Patent;

       (D)     Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ’160 Patent through the date such judgment is entered in

accordance with 35 U.S.C. §284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. §284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: April 5, 2021                          Respectfully submitted,


                                      By:    /s/ Travis Richins
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Brian M. Koide
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com

                                                 18
        Case 6:20-cv-00454-ADA Document 75 Filed 04/12/21 Page 20 of 20
                                      PUBLIC VERSION


                                            Travis@EtheridgeLaw.com
                                            Jhuang@EtheridgeLaw.com
                                            Brian@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC


                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically
via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on April 5,
2021.

                                            /s/ James L. Etheridge
                                            James L. Etheridge




                                               19
